internal_revenue_service number release date index number ----------------------------- ----------------------------------- --------------------------------------------------- -------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-117002-11 date date legend taxpayer domestic sub foreign sub de barge country a country b state a state b state c e f g h -------------------------------------------------------------------------------------------- ---------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------- ----------------------- ----------------------- ---------------- ---------------------- ----------- ------------- ------------- -------- ----- -------- ----- ----- dear ------------- this letter_ruling responds to a letter dated date submitted by your authorized representative requesting rulings under sec_956 of the internal_revenue_code with respect to a combination barge the information provided in that request and subsequent correspondence is summarized below summary of facts the facts as represented are as follows plr-117002-11 taxpayer and its subsidiaries are marine contractors that provide manned diving pipe lay and pipe burial platform installation and platform and pipeline salvage services to a diverse customer base in the offshore oil and natural_gas industry taxpayer’s common_stock is traded on the new york stock exchange taxpayer is the common parent of a group of affiliated corporations that includes domestic sub a state a corporation for u s federal_income_tax purposes domestic sub owns all of the equity interests of foreign sub a country a company that is a controlled_foreign_corporation within the meaning of sec_957 foreign sub owns all of the equity interests of de a country a company that is treated as a disregarded_entity for u s federal_income_tax purposes de owns the barge a combination barge that has two cranes affixed to its deck a main crane with an e-foot boom and a load capacity of f standard tons and a utility crane with a g-foot boom and a load capacity of h standard tons the barge is a flat-bottom surface-floating barge that is not self-propelled the barge can be used in the construction of offshore platforms and other production facilities as well as for laying large diameter pipelines on the ocean floor the barge is a foreign-flagged vessel that is documented under the laws of country b as currently documented the barge will be allowed to perform pipeline work and certain sub-sea construction work in the u s gulf of mexico the barge will be prohibited from engaging in coastwise trade ie the transportation of personnel and cargo between two points within the united_states because the barge does not qualify for a coastwise endorsement the marine safety office of the u s coast guard may require that the barge undergo an annual inspection the barge will also be subject_to the u s coast guard’s notice of arrival requirements before entering a u s port and will have to satisfy certain customs obligations taxpayer represents that there is no requirement that the barge register or file any other documentation with the u s coast guard or any other agency in order to work in the u s gulf of mexico except for any filings that may be necessary for permits etc for the work itself the barge will be used in connection with one or more of the following activities the proposed uses a laying and installing oil_and_gas pipelines on the seabed b installing and repairing offshore platforms and other production facilities c decommissioning operations including pipeline abandonment well plug and abandonment and platform and production facilities removal and d salvage operations the barge will perform the proposed uses for third parties unrelated to taxpayer these third parties are engaged in the exploration for and production of oil_and_gas and include national and independent producers the proposed uses of the barge will occur in waters off the coast of the united_states having a depth of not more than big_number feet the proposed location plr-117002-11 after the barge completes the proposed uses the barge will be stored at a harbor located in state b or state c to be repaired or actively marketed for use on the continental shelf of the united_states continental shelf however the barge may also be simultaneously marketed for use elsewhere given the volatile nature of the oil_and_gas industry it is not clear at this time whether there will be sufficient job opportunities to use or market the barge for use exclusively on the continental shelf upon obtaining a suitable bid for work on the continental shelf or elsewhere the barge will be transported to the new worksite law and analysis sec_956 of the code was enacted to require an income inclusion by u s shareholders of a controlled_foreign_corporation cfc that invests certain earnings_and_profits in united_states_property on the grounds that the investment is substantially the equivalent of a dividend being paid to them s rep no 1962_3_cb_703 under sec_951 each u s shareholder as defined in sec_951 of a cfc as defined in sec_957 must include in its gross_income for its taxable_year in which or with which the taxable_year of the cfc ends the amount determined under sec_956 with respect to such shareholder for such year but only to the extent not excluded from gross_income under sec_959 the amount determined under sec_956 with respect to a u s shareholder of a cfc for any taxable_year is the lesser_of the excess if any of the shareholder's pro_rata share of the average amounts of u s property held directly or indirectly by the cfc as of the close of each quarter of such taxable_year over the amount of earnings_and_profits of the cfc described in sec_959 with respect to such shareholder or the shareholder's pro_rata share of the applicable_earnings of the cfc in general the amount taken into account with respect to any u s property for this purpose is the adjusted_basis of such property as determined for purposes of computing earnings_and_profits reduced by any liability to which the property is subject see sec_956 sec_956 defines u s property to generally include tangible_property located in the united_states however sec_956 excludes from the definition of u s property any movable property other than a vessel_or_aircraft that is used for the purpose of exploring for developing removing or transporting resources from ocean waters or under such waters when used on the continental shelf the legislative_history to sec_956 describes the exclusion as applying to certain oil_and_gas exploration equipment including barges that are used for oil exploration and exploitation activities on the continental shelf s rep no pincite plr-117002-11 for purposes of sec_956 sec_1_956-2 excludes from the definition of u s property movable drilling rigs or barges and other movable exploration and exploitation equipment other than a vessel or an aircraft when used on the continental shelf as defined in sec_638 in the exploration for development removal or transportation of natural_resources from or under ocean waters the regulation states that property used on the continental shelf includes property located in the united_states that is being constructed or is in storage or in transit within the united_states for use on the continental shelf the regulation also states that in general the type of property that qualifies for the exception includes any movable property that would be entitled to the now former investment_credit under former sec_48 without reference to former sec_49 and sec_50 if used outside the united_states in certain geographical areas of the western hemisphere therefore the barge will qualify for the exclusion from the definition of u s property found in sec_956 if it a constitutes movable property other than a vessel that would have been entitled to the investment_credit under former sec_48 and b is used on the continental shelf in the exploration for development removal or transportation of natural_resources a movable property other than a vessel former sec_48 was added by sec_104 of the revenue act of pub_l_no 85_stat_502 1972_1_cb_443 to provide that any property other than a vessel or an aircraft of a u_s_person used in international or territorial waters for the purpose of exploring for developing removing or transporting resources from ocean waters or deposits under such waters was eligible for the investment_credit this provision was added to allow equipment such as drilling equipment rigs and barges used by u s persons in foreign drilling operations off the outer_continental_shelf ocs to be eligible for the investment_credit s rep no 1972_1_cb_559 former sec_48 was amended by a of the tax reduction act of pub_l_no 89_stat_62 1975_1_cb_545 to replace territorial waters with territorial waters within the northern_portion_of_the_western_hemisphere in revrul_73_145 1973_1_cb_35 the service concluded that certain types of offshore drilling rigs were eligible for the investment_credit under former sec_48 the rigs were to be used for the drilling of oil_and_gas wells predominantly in waters outside the territorial waters of the united_states and also were not documented under the laws of the united_states one of the classes of rigs in revrul_73_145 was a combination derrick pipe-logging construction barge of which there were two types described as follows these are constructed in two types the semi-submersible type is constructed in the same general manner as a semi-submersible plr-117002-11 drilling barge on which is mounted instead of a drilling rig a heavy lift crane used in constructing offshore platforms and other production facilities the barge also contains equipment necessary for the laying of large diameter pipelines on the ocean floor the second type is the surface floating barge which performs the same functions as a semi-submersible barge but is constructed with a flat bottom and works in a floating rather than submerged position this unit is likewise not self-propelled revrul_73_145 the barge is similar to the second type of combination derrick pipe-logging construction barge described in revrul_73_145 that the service concluded was eligible for the investment_credit under former sec_48 both barges are flat-bottom surface-floating barges that are not self-propelled consequently both barges must be towed to the drilling location affixed to the decks of both barges are cranes to be used in constructing offshore platforms and other production facilities in addition both barges may be used to install large diameter pipelines on the ocean floor further both barges are not documented under the laws of the united_states taxpayer represents that the barge is not required to register with the u s coast guard in order to work in the u s gulf of mexico if the barge is or becomes registered enrolled or licensed under the laws of the united_states by the u s coast guard then the barge is or becomes a vessel documented under the laws of the united_states and therefore is or becomes eligible for the investment_credit under former sec_48 instead of former sec_48 see sec_1 g iii b used on the continental shelf in the exploration for development removal or transportation of natural_resources continental shelf sec_638 addressing continental_shelf_areas provides that for purposes of applying chapter of the code which includes sec_956 with respect to mines oil_and_gas wells and other natural deposits the term united_states when used in a geographical sense includes the seabed and subsoil of those submarine areas that are adjacent to the territorial waters of the united_states and over which the united_states has exclusive rights in accordance with international law with respect to the exploration for and exploitation of natural_resources sec_1_638-1 clarifies that for purposes of applying sec_638 persons property or activities that are engaged in or related to the exploration for or exploitation of mines oil_and_gas wells or other natural deposits need not be physically upon plr-117002-11 connected or attached to the seabed or subsoil to be deemed to be within the united_states sec_7701 provides that the term united_states when used in a geographical sense includes only the states and the district of columbia however the service has ruled that sec_638 expands this definition to include the continental shelf including the ocs with respect to activities involving the exploration for and exploitation of natural_resources the house report to the submerged lands act of codified pincite u s c describes continental shelves generally and the continental shelf of the united_states in particular as follows continental shelves have been defined as those slightly submerged portions of the continents that surround all the continental areas of the earth they are a part of the same continental mass that forms the lands above water they are that part of the continent temporarily measured in geological time overlapped by the oceans the outer boundary of each shelf is marked by a sharp increase in the slope of the sea floor it is the point where the continental mass drops off steeply toward the ocean deeps generally this abrupt drop occurs where the water reaches a depth of fathoms or feet and for convenience this depth is used as a rule_of thumb in defining the outer limits of the shelf along the atlantic coast the maximum distance from the shore to the outer edge of the shelf i sec_250 miles and the average distance is about miles in the gulf of mexico the maximum distance is miles and the average is about miles the total area of the shelf off the united_states is estimated to contain about big_number square miles or an area larger than new york new jersey pennsylvania ohio indiana illinois and kentucky combined the area of the shelf off alaska is estimated to contain big_number square miles an area almost as large as alaska itself that part of the shelf which lies within historic state boundaries or miles in most cases is estimated to contain about big_number square miles or less than percent of the total area of the shelf h_r rep no pincite revrul_77_197 1977_1_cb_344 considers the applicability of an excise_tax to transportation between the united_states_mainland and a fixed offshore drilling site located in international waters approximately miles beyond the 3-nautical-mile boundary of alaska the revenue_ruling notes that under sec_3 and a of plr-117002-11 the outer_continental_shelf lands act prior to amendment codified pincite u s c sec_1332 and sec_1333 the jurisdiction and laws of the united_states extend to the outer_continental_shelf and to all artificial islands and fixed structures erected thereon for natural_resources exploitation to the same extent as if the ocs were an area of exclusive federal jurisdiction located within a state revrul_77_197 concludes that the continental shelf and fixed structures erected thereon are therefore a part of the united_states within the scope of sec_7701 of the code and that the offshore drilling site is a part of the united_states for purposes of that section even though the site is located in international waters revrul_81_257 1981_2_cb_214 considers the same situation as in revrul_77_197 except that the offshore sites are semi-submersible drilling rigs and other floating drilling rigs not erected upon or bottomed upon the seabed instead of a fixed drilling site importantly the outer_continental_shelf lands act u s c sec_1331 et seq was amended in date by replacing the phrase and fixed structures with and all installations and other devices permanently or temporarily attached to the seabed outer_continental_shelf lands act amendments of pub_l_no section a revrul_81_257 states that the amendment was not intended to change existing law but to clarify that federal_law is to be applicable to all activities on all devices in contact with the seabed for exploration development and production citing to h_r conf_rep no pincite the ruling states that such activities include activities on drilling ships and semi-submersible drilling rigs when they are connected to the seabed by drillstring pipes or other appurtenances on the ocs citing to h_r conf_rep no pincite the ruling thus concludes that when semi-submersible and other floating drilling rigs are engaged in oil_and_gas activities on the ocs and are therefore temporarily attached to the seabed they are considered a part of the united_states within the scope of sec_7701 of the code see also gcm wl date proposed uses as mentioned above the proposed uses of the barge include a installing oil_and_gas pipelines on the seabed b installing and repairing offshore platforms and other production facilities c decommissioning operations including pipeline abandonment well plug and abandonment and platform and production facilities removal and d salvage operations as described above sec_956 excludes from the definition of u s property any movable property other than a vessel_or_aircraft that is used for the purpose of exploring for developing removing or transporting resources from ocean waters or under such waters when used on the continental shelf plr-117002-11 taxpayer requests a ruling that decommissioning and salvage operations constitute exploring for developing removing or transporting resources for purposes of sec_956 activities such as the repair and removal of underwater oil and natural_gas pipelines inspection maintenance repair and removal of production platforms plugging of wellheads and the salvage of pipeline and production related equipment are necessary for the accomplishment of natural_resources exploration and development although these activities do not constitute the actual drilling of oil_and_gas wells such repair and remediation of oil_and_gas infrastructure are an essential component of the exploration for and exploitation of natural_resources furthermore such decommissioning and salvage operations are required_by_law pursuant to subpart q of part title of the code_of_federal_regulations at the end of the useful_life of an oil or gas well the lessor and owner of operating rights with respect to the well are jointly obligated to plug the well and remove platforms and other facilities constructed in connection with the well see c f_r sec_250 et seq when drilling facilities are no longer useful for operations the lessor or owner must undertake the following activities i permanently plug all wells ii remove all platforms and other facilities iii decommission all pipelines iv clear the seafloor of all obstructions created by the lease and pipeline right-of-way operations and v conduct all decommissioning activities in a manner that is safe does not unreasonably interfere with other uses of the ocs and does not cause undue or serious harm or damage to the human marine or coastal environment c f_r sec_250 because taxpayer’s proposed uses are an essential component of the safe exploration for and development of natural_resources we conclude that they constitute exploring for developing removing or transporting resources for purposes of sec_956 furthermore the barge will not be treated as u s property when the proposed uses are conducted in the proposed location storage and transit as described above sec_1_956-2 states that property used on the continental shelf includes property located in the united_states that is being constructed or is in storage or in transit within the united_states for use on the continental shelf therefore while the barge is stored at a harbor located on the coast of state b or state c and is being repaired for use on the continental shelf the barge will qualify for the exclusion from the definition of u s property under sec_956 similarly while the barge is stored at a harbor located on the coast of state b or state c and is being actively marketed for use on the continental shelf whether or not the barge is plr-117002-11 also being marketed for use elsewhere the barge will qualify for the exclusion from the definition of u s property under sec_956 in addition the barge will not constitute u s property within the meaning of sec_956 while the barge is located in the united_states and is in transit - after either completing a job on the continental shelf or being stored at a harbor located on the coast of state b or state c - for use on the continental shelf or in a foreign_country if the barge is in transit for use on the continental shelf then the barge will fall within the exception under sec_1_956-2 if instead the barge is in transit to a job in a foreign_country after completing a job on the continental shelf then the moment it leaves the territorial waters of the united_states it will not be tangible_property located in the united_states within the meaning of sec_956 and therefore will not constitute u s property rulings based solely on the information submitted and representations made we rule as follows the barge constitutes any movable property other than a vessel_or_aircraft for purposes of sec_956 the proposed uses of the barge in the proposed location constitute exploring for developing removing or transporting natural_resources from ocean waters or under such waters on the continental shelf of the united_states for purposes of sec_956 the barge will not constitute u s property within the meaning of sec_956 for the period during which the barge is stored at a harbor located on the coast of state b or state c and is being a repaired for use in the proposed location or b actively marketed for use in the proposed location even if it is simultaneously marketed for use outside the united_states the barge will not constitute u s property within the meaning of sec_956 for the period during which the barge is located in the united_states and is in transit to or from the proposed location or to a foreign_country either a after completing a job in the proposed location or b after completing a job in the proposed location and then being actively marketed for use in the proposed location even if it is simultaneously marketed for use outside the united_states while stored at a harbor located on the coast of state b or state c plr-117002-11 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter including the tax consequences of the proposed uses under other provisions of the code or the regulations the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process procedural matters this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jeffery g mitchell chief branch office of associate chief_counsel international
